Exhibit 10.2
AMENDMENT TO
THE SCOTTS COMPANY LLC
AMENDED AND RESTATED
EXECUTIVE/MANAGEMENT INCENTIVE PLAN
WHEREAS, The Scotts Company LLC, an Ohio limited liability company (the
“Company”), maintains The Scotts Company LLC Amended and Restated
Executive/Management Incentive Plan (“Plan”), as amended and restated effective
as of November 7, 2007;
WHEREAS, pursuant to Section 5.5 of the Plan, the Compensation and Organization
Committee (the “Committee”) of the Board of Directors of The Scotts Miracle-Gro
Company is responsible for reviewing the operation of the Plan and, subject to
certain limitations, approving revisions of or modifications to Plan provisions;
and
WHEREAS, to reflect certain changes in the Company’s compensation practices, the
Committee has resolved to amend the Plan to change the name thereof.
NOW, THEREFORE, the Plan is hereby amended, effective as of November 5, 2008, as
follows:
1. The title of the Plan shall be renamed “The Scotts Company LLC Amended and
Restated Executive Incentive Plan” and the defined terms in the title shall be
deleted in their entirety and replaced with (the “Plan” or “EIP”) and all
references in the Plan to “EMIP” shall be deleted and replaced with the defined
term “EIP” and the defined terms “Plan” and “EIP” shall refer to the Plan, as
renamed.
2. Capitalized terms that are not defined in this Amendment have the same
meanings as in the Plan.

                  THE SCOTTS COMPANY LLC    
 
           
 
  By:
Name:   /s/ Denise S. Stump
 
Denise S. Stump    
 
  Title:   Executive Vice President, Global Human Resources    

